Citation Nr: 0401423	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-08 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of eye 
injury. 
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had verified active duty service from March 30, 
1977 until June 24, 1977.

The record reflects that service connection for residuals of 
eye injury was initially denied by the agency of original 
jurisdiction by rating action dated in June 1989, with 
notification to the veteran in July 1989.  The veteran did 
not file a timely appeal to this determination became final.

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a May 
1998 rating decision of the VA Regional Office (RO) in 
Roanoke, Virginia that denied service connection for PTSD.  
The RO declined to reopen the claim for service connection 
for residuals of an eye injury by rating decision dated in 
July 1999.  The veteran expressed dissatisfaction with these 
determinations and perfected timely appeals to the Board.  

The appellant was afforded a personal hearing at the RO in 
January 1999; the transcript of which is of record.  
Subsequent to such, the case was remanded by a decision of 
the Board dated in December 2000.  


REMAND

VA is required to inform claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
These notice requirements are not met unless VA can point to 
a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not been 
provided with this notice.

The Board also points out that in its December 2000 remand, 
the RO was requested to develop the record pursuant to VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Para. 5.14 
pertaining to claims of service connection for PTSD 
predicated on in-service assault, and to schedule the veteran 
for a psychiatric examination.  This development was not 
performed.  In the supplemental statement of the case issued 
in January 2003, the RO determined that, in light of recently 
acquired evidence, an examination was not warranted.  
However, a remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In Stegall the United States Court of 
Appeals for Veterans Claims (Court) held that "where . . . 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  Id.  

The Board observes that in the remand of December 2000, it 
was found that a January 1988 statement of the veteran 
constituted a notice of disagreement with a December 1987 RO 
decision that declined to reopen a claim for service 
connection for schizophrenia.  There is no indication in the 
record that the appellant has been issued a statement of the 
case as to that issue.  The Court has directed that when an 
appellant has submitted a timely notice of disagreement with 
an adverse decision, and the RO has not subsequently issued a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
A supplemental statement of the case will not be used to 
announce the RO's decision on an issue not previously 
addressed in a statement of the case or to respond to a 
notice of disagreement on a newly appealed issue that was 
not addressed in the SOC.  38 CFR 19.31 (2003).

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should also send the veteran a 
VCAA notice letter with regard to the 
claims on appeal.

2.  The RO should comply with the 
special procedures established in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, Para. 5.14 for claims of 
service connection for PTSD based on in-
service assault (now codified at 38 
C.F.R. § 3.304(f)(3).

4.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
(50 percent probability or more) that he 
has PTSD due to an inservice stressor.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria of the DSM-
IV are met, to include diagnosis and 
comment upon the link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established.  It is imperative that the 
physician who is designated to examine 
the veteran review the evidence in the 
claims folder including a complete copy 
of this REMAND and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  
The physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record in a 
legible report.

7.  The RO must issue a statement of the 
case pertaining to the issue of service 
connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  Only 
if the veteran submits a timely 
substantive appeal will this issue be 
further considered by the Board.

8.  Following completion of the 
requested development, the RO should 
re-adjudicate the issues of whether new 
and material evidence has been received 
to reopen the claim for service 
connection for residuals of eye injury, 
and entitlement to service connection 
for PTSD, based on all the evidence of 
record and all governing legal 
authority, including the VCAA.  If the 
benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




